J-A16007-16
J-A16008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SUSAN KATZ,                               IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

JAMES R. KATZ,

                      Appellant               No. 1653 WDA 2015


                Appeal from the Order October 9, 2015
          In the Court of Common Pleas of Allegheny County
               Family Court at No(s): FD03-000652-008


SUSAN KATZ,                               IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellant

                 v.

JAMES R. KATZ,

                      Appellee                No. 1723 WDA 2015


                Appeal from the Order October 9, 2015
          In the Court of Common Pleas of Allegheny County
               Family Court at No(s): FD03-000652-008


SUSAN KATZ,                               IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                      Appellee

                 v.

JAMES R. KATZ,

                      Appellant                No. 123 WDA 2015
J-A16007-16
J-A16008-16


                   Appeal from the Order December 17, 2014
              In the Court of Common Pleas of Allegheny County
                    Family Court at No(s): FD03-000652-008


SUSAN KATZ,                                      IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

JAMES R. KATZ,

                            Appellee                 No. 390 WDA 2015


                   Appeal from the Decree December 17, 2014
               In the Court of Common Pleas of Allegheny County
                    Family Court at No(s): FD03-000652-008

BEFORE: SHOGAN, OLSON, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                        FILED NOVEMBER 03, 2016

       James R. Katz (“Husband”) and Susan Katz (“Wife”) filed cross-appeals

from a final divorce decree. For the reasons that follow, we remand on the

limited issues relating to the Coventry Estates shareholder loan,1 the

unexplained $48,500 attributed to Husband,2 and the reduction of Wife’s

attorney’s fees by $35,857.3 In all other respects, we affirm.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Issue 2 in Wife’s Appeal at 390 WDA 2015.
2
    Issue 12 in Husband’s Appeal at 123 WDA 2015.
3
    Issue 1 in Wife’s Appeal at 1723 WDA 2015.



                                           -2-
J-A16007-16
J-A16008-16


       In appeal numbers 123 and 390 WDA 2015, Husband and Wife filed

cross-appeals from the final December 17, 2014 divorce decree. In those

appeals, the parties raised matters relating to the trial court’s 2012 rulings

on exceptions and cross-exceptions to the Recommendations of the Special

Master (“Master”).       In appeal numbers 1653 and 1723 WDA 2015, the

parties filed cross-appeals from the limited issue of enforcement of an order

of   counsel    fees   initially   recommended   in   the   Master’s   Report   and

Recommendation dated May 18, 2011 (“Initial Master’s Report”), ordered by

the trial court on September 18, 2015, and clarified on October 9, 2015.

Therein, the court assessed liability for attorney fees and costs incurred in a

separate civil action filed against Husband, Enclave Community Services

Assoc. v. James R. Katz, GD-11-006476, Allegheny County, 7/18/16

(“Enclave Lawsuit”).


                          Facts and Procedural History

       The Master, in her initial report, provided the background for this suit,

as follows:

            The parties hereto were married on October 10, 1981[,]
       and separated[4] on May 6, 2003.5 It was a first marriage for
       each. Both parties have college degrees. Husband’s is from
       Boston University and Wife’s is from Chatham College.6 Wife
       was born [in May of 1956,] and is currently 57 [sic] years of
____________________________________________


4
   At separation, both parties filed protection from abuse petitions against
each other.



                                           -3-
J-A16007-16
J-A16008-16


     age. Husband was born in January 1953 and is currently 58
     years of age. One daughter was born during the marriage. She
     is an adult.      Both parties came into the marriage with
     considerable assets, namely stocks,7 bonds, cash, and in
     Husband’s case, a house. Each of the parties maintained their
     own investment accounts and bank accounts throughout the
     marriage. Each was able to invest his or her annual gifts from
     parents into their own investment accounts. The parties had one
     joint account into which Wife would deposit her paycheck and
     Husband would deposit funds from the Pittsburgh Land Company
     rentals and Enclave sale proceeds. Husband would pay the
     parties[’] personal expenses from that account.
       5
         This date was agreed upon by the parties’ prior counsel.
       In actuality, Wife and Husband continued to reside in the
       marital residence estranged from one another until 2007
       when Wife could stand it no longer and moved out.
       6
        Wife testified that she had several Master’s level courses,
       but never obtained an advanced degree.
       7
         Husband’s Father and Uncle founded Papercraft
       Corporation, which went public prior to the parties’
       marriage.     Husband received stock, which will be
       addressed later in this report.

                                 * * *

            Both Husband and Wife are from well-to-do families. Each
     has one sibling. Throughout the marriage, each was regularly
     gifted with money from both their own and one another’s
     parents. Money was loaned, parents acted as guarantors on
     loans, provided luxurious vacations,8 dinners out, luxury
     automobiles complete with car insurance, repairs and gas cards,
     medical/hospitalization insurance,9 school fees for the parties’
     daughter, as well as college fees, and other benefits too
     numerous to list. This largesse has enabled them to acquire a
     significant marital estate, which is now the subject of bitter
     dispute.
       8
         Annual 2-week vacation to Hawaii with Wife’s parents,
       and annual Thanksgiving vacations in New York with
       Husband’s parents.


                                  -4-
J-A16007-16
J-A16008-16

          9
            Wife’s medical insurance is currently being paid out of
          her Father’s Orphan’s Court Estate.

Initial Master’s Report, 5/18/11, at 3.

        Wife filed a complaint in divorce on November 19, 2003, and Husband

filed claims in divorce on January 2, 2004. They divorced on December 17,

2014.    The trial court described the case as “long running and extremely

litigious,” noting that the transcripts are “rife with examples of non-

productive, even juvenile, behavior on the part of both of these educated

and sophisticated people.          This behavior complicated what was already a

very complex case.”         Trial Court Opinion, 8/10/15, at 2, 3 (footnotes

omitted). As noted by the Master, both parties come from wealthy families

that have contributed financially to the parties.            The multi-million-dollar

marital estate is comprised of “real estate, including the marital home, four

apartment buildings, and a large real estate development in Fox Chapel and

Indiana Township, called The Enclave.”          Id.   There are also a number of

developed and undeveloped lots. “The real estate was managed through the

marital business entity known as The Pittsburgh Land Company.                Another

entity, Coventry Estates, was formed to build the homes in The Enclave.”

Id.

        The   initial   Master’s    equitable-distribution   hearings    took    place

November 13–15, 2010, and February 22–24, 2011. A substantial amount

of time was spent taking testimony regarding the parties’ jewelry.              It was



                                          -5-
J-A16007-16
J-A16008-16


appraised prior to the hearing, (“appraised jewelry”), and the parties

stipulated to its value. The Master was to determine whether it was marital

property and to whom it would be awarded.            Additionally, both parties

asserted that there was a great deal of missing jewelry (“Missing Jewelry”)

and both denied knowing where it was located.5

       The Master pointedly commented on the credibility of the parties. The

Master stated:

              Before addressing additional specific assets and making
       her Recommendation, the Master wishes to comment on the
       credibility or lack thereof she found in various witnesses, as well
       as their actions post-separation. Husband was frequently not
       credible.      He didn’t remember what was inconvenient for
       him . . . to remember, but had a clear memory of those things
       beneficial to his position. He avers that he has no knowledge of
       trusts to which he was at one time trustee and evinced no
       curiosity in and obtained no information regarding his Father’s
       estate when he died. He frequently contradicted himself and
       had to back track when documentation was brought to his
       attention. He failed to provide information on current Trust
       assets and never voluntarily produced evidence regarding a
       post-separation business that he started using funds that would
       rightly have belonged to either The Enclave or Coventry Estates.
       In addition, Husband used the rental income and proceeds from
       sales as his own personal funding source. It was determined
       that he has submitted personal expenses which have been
       covered for him even after the Receiver was appointed.
       Husband employed reputable and experienced counsel, yet
____________________________________________


5
   The Master credited Wife with $272,290 worth of the appraised jewelry
and Husband with $33,038. She recommended that if any of the Missing
Jewelry should be found, “it is to be appraised and the recipient shall either
credit the other party with 50% of the value if money remains owing, or if
not, pay the other party 50% of the value.” Initial Master’s Report, 5/18/11,
at 10.



                                           -6-
J-A16007-16
J-A16008-16


     continued in persevering on his own view of his rights on issues
     that would have been explained to him by his counsel, both
     current and former.

            Wife was far more credible as she willingly testified
     when she did not know something. Wife engaged the services of
     Mr. Braebender to collect, analyze, and explain the financial
     situation of both Husband and Wife as of the dates of marriage
     and separation. She hired reputable and credible appraisers.
     The Master did not get the impression that Wife was skewing her
     testimony, but was being straightforward. Wife received no
     financial benefit from any of the assets controlled by Husband
     during the marriage, other than the preservation of those assets
     which now benefit both of them. On the other hand, she is now
     liable on legal fees and other expenses as a result of Husband’s
     behaviors.    She received no alimony pendent lite or initial
     counsel fees.

Initial Master’s Report, 5/18/11, at 5–6 (footnote omitted) (emphasis

added).

     In the Initial Master’s Report regarding equitable distribution, the

Master recommended that Husband be responsible for “100% of the

litigation costs and expenses” related to the Enclave Lawsuit, and that

Husband and Wife contribute seventy-five percent and twenty-five percent,

respectively, (or sixty-five percent and thirty-five percent—there is a

discrepancy in the Report), toward any damages that may be awarded in the

Enclave Lawsuit.   Initial Master’s Report, 5/18/11, at 12–13.    The Master

also recommended that Husband and Wife be awarded six lots each of The

Enclave properties and two each of the remaining rental properties. Id. at

14. Overall, the Master recommended a fifty/fifty equitable distribution.




                                    -7-
J-A16007-16
J-A16008-16


        Following the filing of the Initial Master’s Report, both parties filed

motions to open the record to present additional testimony. The trial court,

on August 3, 2011, entered an order permitting some of the evidence to be

re-examined by the Master to ascertain whether the record should be re-

opened and granted an extension of time to file exceptions to the Initial

Master’s Report.     On August 30, 2011, the Master filed a Supplemental

Report    (“Supplemental    Master’s    Report”).   Wife      filed   exceptions   on

September 16, 2011, and Husband filed cross-exceptions on September 27,

2011.

        In October of 2011, Husband notified the trial court that he had

“discovered” a safety deposit box, which Wife had not disclosed during the

hearings.      Husband   allegedly     had   attempted   to   enter    the   box   on

December 23, 2010, after the first three days of the hearing before the

Master, but before the second three days of the Master’s hearing. Neither

party told the Master or the trial court about the safety deposit box prior to

October of 2011.       The box ultimately was drilled open in the parties’

presence, and it contained the Missing Jewelry, which was appraised at

$74,367.05.

        On January 18, 2012, Husband again filed a motion to open the record

to present evidence of an inheritance Wife allegedly received upon her

Father’s death, both of which occurred after the Master’s hearing. The trial

court denied the motion. Order, 1/20/12.


                                        -8-
J-A16007-16
J-A16008-16


      Argument occurred on the parties’ exceptions to the Initial and

Supplemental Master’s Reports on April 25, 2012.           On June 26, 2012, the

trial court “partially remanded the case to the Master for recalculation to

address the distribution of two large lots in The Enclave which were omitted,

apparently inadvertently,” from the Initial Master’s Report.          Trial Court

Opinion, 8/10/15, at 5.      No additional testimony was to be taken and no

hearing date was ordered.

      At the request of the parties, the trial court held a conciliation on

October 30, 2012, to resolve some of the issues raised in exceptions, as well

as other issues between the parties, including the distribution of the Missing

Jewelry.    Thereafter, the trial court entered an order dated November 5,

2012, which, inter alia:

      again remanded this matter to the Master to determine three
      issues:

           1. the distribution of the “missing” jewelry,

           2. the appropriate interest to be added to the
              outstanding equalization payment owed by Husband
              to Wife in equitable distribution, and

           3. both parties’ requests for counsel fees.

Trial Court Opinion, 8/10/15, at 6 (footnote omitted).         The November 5,

2012 order also addressed the apportionment of costs incurred or to be

incurred in developing Old Indian Trail, a road through The Enclave, by

dividing them equally between the parties. Id.



                                       -9-
J-A16007-16
J-A16008-16


      The remanded Master’s hearing on the above three issues was held on

July 31, 2013.      The Master issued a Report and Recommendation on

August 5, 2013, and amended it on August 30, 2013 (“Amended Master’s

Report”).   The Master found that neither party was credible regarding the

Missing Jewelry, determined that two items of the Missing Jewelry belonged

to the parties’ daughter, and she subtracted that amount.          The Master

granted Husband a fifty percent credit of $36,078.53 from the equalization

payment he owed to Wife. Trial Court Opinion, 8/10/15, at 6. The Master

also addressed issues two and three above on remand.

      Both parties filed exceptions, which the trial court addressed in an

order filed on February 20, 2014. Both parties appealed; the parties and the

trial court complied with Pa.R.A.P. 1925.


                    Appeals at 123 and 390 WDA 2015

                                    Issues

      In the appeal at 390 WDA 2015, Wife raises the following two issues:

      1.    Did the Trial Court err as a matter of law, and abuse its
            discretion, in awarding Husband [an] equitable distribution
            credit for the value of Wife’s non-marital personal property—
            including, but not limited to jewelry—upon Husband’s return
            of same to her?

      2.    Did the Trial Court err as a matter of law, and abuse its
            discretion, in failing to recognize, as part of the marital
            estate, post-separation loans/advancements to Husband
            from Coventry Estates, a marital business entity controlled
            by Husband?



                                     - 10 -
J-A16007-16
J-A16008-16


Wife’s Brief at 13.

      In the appeal at 123 WDA 2015, Husband raises the following twelve

issues:

      1. The trial court erred in failing to credit Husband for his work
      on the marital entities for the years 2010 and 2011 until the
      receiver removed Husband from his position working for the
      entities, despite having attributed to Husband credit for his work
      from the parties’ separation through 2009.

      2. The trial court erred in its wording of the November 5, 2012
      Order of Court because it is ambiguous as to whether it requires
      Husband to pay for one-half of the engineering fee or one-half of
      the engineering fee and one-half of the development of Old
      Indian Trail.

      3. The trial court erred in its November 5, 2012 Order of Court
      by requiring Husband to bear the burden of one-half of the
      engineering study and the completion of Old Indian Trail in
      Enclave Phase III because all Phase III properties were awarded
      to Wife and Wife was responsible for the payment of expenses
      for her property pursuant to the orders of court dated
      November 7, 2011 and July 12, 2012.

      4. Assuming, arguendo, Husband had any responsibility to bear
      the burden of one half of the engineering study and the
      completion of Old Indian Trail in Enclave Phase III the trial court
      erred and denied Husband due process by not scheduling a
      hearing on the matter insofar as there was a factual dispute
      regarding to whom Old Indian Trail provided a benefit.

      5. The trial court erred in ruling that Husband was responsible
      for 100 percent of the litigation costs incurred in the Enclave
      Community Services Association v. James R. Katz action, and in
      attributing only 25 percent of the damages to Wife, despite the
      Enclave suing Husband for homeowners’ dues owed on
      properties equally divided between Husband and Wife.

      6. The trial court erred in failing to equally split the parties’
      respective Global Market settlement proceeds on the basis that
      they each were awarded an amount to compensate them for


                                    - 11 -
J-A16007-16
J-A16008-16


     their actual loss because the loss was incurred during the
     marriage and therefore is a marital asset subject to equitable
     distribution.

     7. The trial court erred in failing to equitably divide the Distinct
     Coatings debt, a marital debt, to the parties.

     8. The trial court erred in denying Husband’s motion to
     supplement record after Wife’s father died, thus creating a
     certainty that Wife would receive approximately two million
     dollars, despite the parties’ separate estate being speculative at
     the time of trial and an important factor in the parties’ equitable
     distribution award.

     9. The trial court erred in failing to appropriately find which
     jewelry was marital and which jewelry was non-marital, given
     Husband’s photographs and receipts for jewelry [W]ife claimed
     was non-marital and Husband’s detailed documentation related
     to the jewelry.

     10. After over seventy thousand dollars of “missing jewelry” was
     discovered, the trial court erred in affirming the [M]aster’s
     decision to admit evidence related to inherited or non–marital
     property given that the trial court’s prior ruling on June 25, 2012
     (affirming the [M]aster’s original decision) is a final order of
     court and cannot be modified.

     11. The trial court erred regarding [W]ife’s “missing jewelry” by
     failing to grant Husband counsel fees despite the [M]aster
     finding [W]ife incredible in stating she forgot about the safe
     deposit box when she had entered the safe deposit box more
     than sixty times and [H]usband’s key was locked inside,
     precluding him from accessing the “missing jewelry.”

     12. The trial court erred by attributing to Husband $48,500
     which was unsupported by the evidence, not addressed by the
     trial court, and neither counsel could identify its source.

Husband’s Brief at 14–15.




                                    - 12 -
J-A16007-16
J-A16008-16


                            Standard of Review

      In reviewing awards of equitable distribution, we are guided by the

following:

      A trial court has broad discretion when fashioning an award of
      equitable distribution. Dalrymple v. Kilishek, 920 A.2d 1275,
      1280 (Pa. Super. 2007). Our standard of review when assessing
      the propriety of an order effectuating the equitable distribution
      of marital property is “whether the trial court abused its
      discretion by a misapplication of the law or failure to follow
      proper legal procedure.” Smith v. Smith, 904 A.2d 15, 19 (Pa.
      Super. 2006) (citation omitted). We do not lightly find an abuse
      of discretion, which requires a showing of clear and convincing
      evidence. Id. This Court will not find an “abuse of discretion”
      unless the law has been “overridden or misapplied or the
      judgment exercised” was “manifestly unreasonable, or the result
      of partiality, prejudice, bias, or ill will, as shown by the evidence
      in the certified record.” Wang v. Feng, 888 A.2d 882, 887 (Pa.
      Super. 2005). In determining the propriety of an equitable
      distribution award, courts must consider the distribution scheme
      as a whole. Id. “[W]e measure the circumstances of the case
      against the objective of effectuating economic justice between
      the parties and achieving a just determination of their property
      rights.” Schenk v. Schenk, 880 A.2d 633, 639 (Pa. Super.
      2005) (citation omitted).

Biese v. Biese, 979 A.2d 892, 895 (Pa. Super. 2009).              “An abuse of

discretion is not found lightly, but only upon a showing of clear and

convincing evidence.”    Yuhas v. Yuhas, 79 A.3d 700, 704 (Pa. Super.

2013) (en banc).    Moreover, it is within the province of the trial court to

weigh the evidence and decide credibility, and this Court will not reverse

those determinations as long as they are supported by the evidence.

Sternlicht v. Sternlicht, 822 A.2d 732, 742 (Pa. Super. 2003).           We are

also aware that “a master’s report and recommendation, although only


                                     - 13 -
J-A16007-16
J-A16008-16


advisory, is to be given the fullest consideration, particularly on the question

of credibility of witnesses, because the master has the opportunity to

observe and assess the behavior and demeanor of the parties.” Childress

v. Bogosian, 12 A.3d 448, 455-456 (Pa. Super. 2011).


                     Wife’s Appeal at 390 WDA 2015

      Wife first argues that the trial court erred in upholding the Master’s

recommendation giving Husband a credit for the return of any of Wife’s non-

marital personal property (jewelry).    Wife’s Brief at 20.   Wife asserts that

the Master correctly awarded each party his respective marital and non-

marital jewelry and correctly excluded the value of the non-marital pieces of

both parties in the total amounts attributed to each of them.        Id. at 21.

Wife suggests the error occurred when Husband was given a credit for fifty

percent of the appraised value of the Missing Jewelry against any

outstanding debt Husband owed to Wife.         Id.   Wife maintains that the

Divorce Code does not permit the grant of credit which essentially converts

Wife’s non-marital property into marital property and posits that:

      [b]y allowing Husband to be credited with 50% of the value of
      the non-marital items returned to Wife, the Trial Court is,
      essentially, assigning each returned non-marital asset a marital
      value to be divided. The result of the Master’s Recommendation
      is an obvious misapplication of the law, as the Divorce Code does
      not support or allow a party to be granted a credit for the value
      of non-marital property, against the value of marital property.




                                     - 14 -
J-A16007-16
J-A16008-16


Wife’s Brief at 23. In support, Wife cites Biese, 979 A.2d at 897 (holding

that under the Divorce Code, the value of the marital residence at the time

of Master’s hearing, not the higher value at the time of separation, should

have been used to determine increase in value); and Childress, 12 A.3d at

459) (holding that because the market value of the husband’s retirement

accounts declined between the date of separation and the date of a hearing,

a portion of the husband’s post-separation contributions was reduced and

cannot be credited to the husband).

     The trial court found Wife to be incredible on the issue of the Missing

Jewelry. Trial Court Opinion, 8/10/15, at 20. “Credibility determinations are

within the sole province of the trial court, which this Court may not disturb

on appeal.” Busse v. Busse, 921 A.2d 1248, 1256 (Pa. Super. 2007). The

trial court agreed with the Master and found the Master’s August 30, 2013

Report in which she returned the value of the Missing Jewelry “to be the

most equitable [result] under the circumstances.”       Trial Court Opinion,

8/10/15, at 21.    Husband essentially asserts the trial court’s position.

Husband’s Brief at 75–76.

     Regarding this issue, the trial court stated:

     [T]he jewelry was found by Husband in the midst of the six days
     of trial but he did not bring it to anyone’s attention until after
     trial. His motives for not doing so remain unknown. What Wife
     expected to gain by concealing the jewelry is also unknown,
     though it can be inferred by her actions that she intended to
     simply keep this jewelry out of equitable distribution. What is
     known without question, however, is that Wife entered


                                    - 15 -
J-A16007-16
J-A16008-16


     the safe deposit box many times and that it held close to
     $75,000.00 worth of jewelry which she claims to have
     simply forgotten.

           I do not find Wife credible on this issue. I do not find
     it credible that she would have forgotten the existence of the
     safety deposit box which held the “missing” jewelry. But she,
     upon its discovery, remembers in great detail which pieces were
     marital and which were not. Although the Master’s first report of
     August 5, 2013 backed out the value of the pieces she found to
     be non-marital, the Master then, I believe rightfully, in her
     August 30, 2013 Amended Report, returned the value of those
     pieces in order to comport with her original ruling. She then
     credited Husband for 50% of all the “missing” jewelry, except
     pieces clearly belonging to the parties’ daughter, which was in
     keeping with her original recommendation[.]

           I agree with the Master that Wife should not be rewarded
     for her lack of good faith. As both parties behaved shamefully
     regarding this item, I find the Master’s scheme of distribution to
     be the most equitable under the circumstances and it should not
     be disturbed.     Additionally, as the original Recommendation
     contemplated this result and neither side objected to it, I did not
     disturb it.

Trial Court Opinion, 8/10/15, at 20–21 (emphases added).

      Wife     fails   to   refute,   or    indeed   acknowledge,   the   credibility

determination at the core of this issue. Wife’s Brief at 20–24. As credibility

determinations are within the sole province of the trial court, we conclude

this issue lacks merit. Busse, 921 A.2d at 1256.

      Wife’s second issue asserts that the trial court erred and abused its

discretion “in failing to recognize, as part of the marital estate, post-

separation loans/advancements to Husband from Coventry Estates.” Wife’s

Brief at 25.     Wife maintains the trial court erred in sustaining Husband’s



                                           - 16 -
J-A16007-16
J-A16008-16


cross-exception (g) and failing to attribute to Husband receipt of a post-

separation shareholder loan from the parties’ marital interest in Coventry

Estates.   Wife states that originally, the Master attributed this loan to

Husband. The Master had explained:

            During the marriage, Husband started a general contractor
      construction company that he called Coventry Estates. The
      purpose of the company was to act as the general contractor for
      houses built at The Enclave.      Husband would engage the
      contractors and sub-contractors needed to build the new owner’s
      house. Eventually, there were so many disputes with the buyers
      and contractors that Husband ceased operating Coventry
      Estates. Prior to doing so, though, he took out $330,734 in a
      “shareholder loan.” Then he ceased operations. The Master
      finds that 50% of that shareholder loan should have been
      paid to Wife.

Initial Master’s Report, 5/18/11, at 9 (initial emphasis in original; second

emphasis added).    Thus, in her recommended equitable distribution order,

the   Master   attributed   to   Wife     “Interest   in   Coventry   Estates-

(50%/2009/$330,734 shareholder loan) . . . .”         Initial Master’s Report,

5/18/11, at 14. Wife, obviously, agreed that the Master correctly charged

Husband with receiving $330,734 from the marital business, Coventry

Estates, and therefore, properly attributed it to him as part of the marital

estate.

      Husband disagreed and asserted his disagreement in his cross-

exception (g), which stated as follows:

      g) The Master failed in attributing to Husband monies from
      Coventry [Estates, an entity formed to build homes for The
      Enclave,] as a shareholder loan when, in fact, same were merely


                                    - 17 -
J-A16007-16
J-A16008-16


      an accounting recap to close Coventry’s business and Husband
      received no distribution nor was any attributed to him by Mr.
      Brabender[, who was Wife’s expert regarding the value of the
      real estate business,] who conducted a comprehensive analysis
      of these distributions and whose determination [the Master]
      accepted. Neither party sought, nor included in any pretrial
      statement or any document, the suggestion that Husband
      receive this amount, or any amount, for Coventry in 2009.

Husband’s Cross-Exceptions to Master’s Recommendation, 9/27/11, at

unnumbered 2. In explaining the basis of his cross-exception (g), Husband

avers that “the Master apparently mistook a $330,734 closing entry on a tax

return—a    paper   transaction—as     evidence   of   additional   cash   flow.”

Husband’s Brief at 77.

      The trial court sustained Husband’s cross-exception (g) without any

comment on June 26, 2012.        Order, 6/26/12, at 4.     Wife maintains that

“[a]s a result, Husband received $330,734 of marital funds without

accounting for it in the 50/50 distribution of assets found by the Master and

the [t]rial [c]ourt to be due to Wife.”       Wife’s Brief at 27 (citing Initial

Master’s Report, 5/18/11, at 14). Thus, Wife contends that the trial court

erred in sustaining cross-exception (g). Wife’s Brief at 27.

      Moreover, despite the fact that the trial court sustained Husband’s

cross-exception (g) in the June 26, 2012 order, Wife suggests that it now

appears that the trial court is “reversing its June 2[6], 2012 ruling in which it

originally sustained Husband’s cross-exception (g).” Wife’s Brief at 29. In




                                     - 18 -
J-A16007-16
J-A16008-16


support of this contention, Wife references the trial court’s Rule 1925 opinion

dated August 10, 2015. Therein, the trial court stated:

             In her original recommendation, the Master attributed
      each party with $165,367—representing [one-]half of the
      Coventry Estates shareholder loan that Husband took. (5/18/11
      Master’s report, p 14–15)[.]10     As the Coventry entity was
      marital, and Husband took the shareholder loan to his own use,
      dividing that loan in half is appropriate and was not error, as
      50% of those loans was charged to Husband.
            10
               This is also where [the] Master distributes the
            $48,500.00 in personal expenses paid on behalf of
            Husband which cannot be accounted for and which I
            suggested for remand.

Trial Court Opinion, 8/10/15, at 21.

      Husband maintains that the trial court and Wife are mistaken.          He

suggests, “While it is the case that the trial court [now] opines that ‘dividing

the [$330,734] loan in half is appropriate and was not error,’ that

presupposes the existence of such a loan, for which there was absolutely no

evidence, and which neither party had claimed was an asset until the

Master’s fortuitous error fell into Wife’s lap.”      Husband’s Brief at 79

(emphasis in original).

      We agree with Wife that there is a discrepancy in the record; it does

appear that the trial court initially sustained Husband’s cross-exception (g),

whereas now, in its opinion pursuant to Pa.R.A.P. 1925, the trial court noted

that “dividing that loan in half is appropriate and was not error, as 50% of

those loans was charged to Husband.” Trial Court Opinion, 8/10/15, at 21.



                                       - 19 -
J-A16007-16
J-A16008-16


Further, the trial court ties this issue to another of Husband’s claims,

discussed infra, that the trial court urges we remand.       We agree, and will

remand this issue to the trial court as well.


                      Husband’s Appeal at 123 WDA 2015

       Husband first argues6 that the trial court erred in failing to credit

Husband for his work on the marital entities for the years 2010 and 2011

until the court-appointed Receiver7 removed Husband from his position

working for the Entities.          During the equitable distribution trial, Wife

____________________________________________


6
  Husband’s first issue in his brief was labeled Issue (J) in his Pa.R.A.P.
1925(b) statement.
7
   Wife apparently sought the appointment of a Receiver on January 4, 2010.
Wife alleged, inter alia, that Husband’s tax returns—which allegedly had not
been filed for many years until Husband was compelled to do so by court
order—revealed that he had made shareholder loans to himself in excess of
$570,000. On January 27, 2010, the trial court appointed Kirk B. Burkley,
Esquire, and the Bernstein Law Firm, P.C. (“Receiver”) as the Receiver of
Pittsburgh Land Company and Coventry Estates, Inc. (the “Entities”).
Husband attempted to remove the Receiver in 2010; the trial court denied
the motions on June 16, 2010, and December 13, 2010. The trial court
terminated the receivership on November 7, 2011, following the completion
of the parties’ equitable distribution trial. On December 14, 2011, Husband
filed claims against the Receiver.         The Receiver moved for summary
judgment on November 5, 2012, and the trial court granted same on
May 15, 2013. Husband appealed to this Court. We affirmed the grant of
summary judgment and rejected Husband’s challenges to the trial court’s
appointment of the Receiver and procedures related thereto on
September 3, 2014. Katz v. Katz, 107 A.3d 218, 1014 WDA 2013 (Pa.
Super. filed September 3, 2014). Our Supreme Court denied Husband’s
petition for allowance of appeal. Katz v. Katz, 109 A.3d 680 (Pa., filed
February 4, 2015).



                                          - 20 -
J-A16007-16
J-A16008-16


presented a report by her expert, Richard Brabender, regarding the Entities

that included an appraisal of their marital and non-marital components.

Husband’s Brief at 37.         Husband acknowledges that he accepted the

propriety of the report. Id.

      The Master had adopted Mr. Brabender’s analysis of the funds

Husband withdrew from the Entities versus the expenses Husband paid.

Husband’s argument on this issue includes seven pages of “the work he did”

regarding the Entities.   Husband’s Brief at 39–45.    Husband suggests that

the trial court misunderstood his argument, id. at 46 and 47, and maintains

that he should be credited with the “imputed salary amount” through the

date the properties “were actually, finally, divided.” Id. at 47.

      Wife counters that once Husband no longer had exclusive control over

the Entities due to the Receiver’s appointment, there is no support for the

claim that Husband should continue to receive a salary. Wife’s Reply Brief at

31.   Wife asserts that Husband failed to provide any financial information

regarding his operation of the Entities in 2010 and 2011 other than the

Receiver’s testimony that Husband performed some day-to-day duties. Id.

at 32. Wife maintains that the Receiver concluded Husband’s involvement

had a negative impact “on the preservation of the [Entities’] assets.” Id. at

33.   Finally, Wife posits that Husband waived any argument regarding

additional payment of funds because the trial court terminated the

receivership by order dated November 7, 2011.         The November 7, 2011


                                     - 21 -
J-A16007-16
J-A16008-16


order required that any claims of, or against, the Receiver were to be filed

with the trial court within thirty days. Order, 11/7/11. Wife contends that in

his claims against the Receiver filed on December 14, 2011, Husband failed

to raise any issue related to Husband’s salary.        Wife’s Reply Brief at 33.

Thus, Wife argues waiver. Id.

      Husband’s argument on this issue appears to be that he should be

credited for work performed in 2010 and 2011, which is two years beyond

the scope of Mr. Brabender’s expert report. We do not agree and rely on the

trial court’s disposition of this issue. The trial court stated:

             The Receiver was in place in 2010 and 2011, the years for
      which Husband is seeking “credit” for work performed. It was
      clear from the information provided during the Receivership, that
      Husband more than adequately compensated himself prior to the
      Receiver taking over running the business. Throughout the time
      that the Receiver was in place, Husband complained that the
      Receiver was destroying the business. It was clear to me, to the
      Master, and ultimately to the Superior Court at 1014 WDA 2013,
      that the appointment of the Receiver was a necessary protection
      for the marital estate.

             Had the business entities been allowed to remain in
      Husband’s control, unchecked by the Receiver’s oversight, I
      believe the value of the businesses would have declined,
      resulting in a depleted estate to divide.

            As such, I declined to further reward Husband with an
      additional salary for attempting to carry out what I found to be a
      systematic and purposeful depletion of the estate.

Trial Court Opinion, 8/10/15, at 16–17. Thus, we conclude this issue lacks

merit.




                                      - 22 -
J-A16007-16
J-A16008-16


      We address Husband’s issues two through four together as they relate

to an order dated November 5, 2012, and docketed on November 7, 2012

(hereinafter “November 7, 2012 order”). In issue two, Husband asserts that

paragraph four of the order is ambiguous.                Paragraph four provides as

follows:

      4. All costs related to the cost of the required engineering study
      required by Fox Chapel Borough regarding development east of
      Fox Chapel Road and necessary completion of Old Indian Trail
      and facilities for Enclave development fronting Lots 307, 308,
      312, and 313, are to be borne equally by the parties as the
      development of the Enclave as a whole benefits each.

Order, 11/7/12, at ¶ 4. Husband asserts the clause is ambiguous because:

      it may either designate that the parties are to share equally in
      the required engineering study, which study concerns
      development east of Fox Chapel Road and which concerns
      necessary completion of Old Indian Trail and Facilities for
      Enclave development, or it may designate that the parties are to
      equally bear the cost of the engineering study, and development
      of Old Indian Trail.

Husband’s Brief at 48–49 (emphasis in original). He suggests that the trial

court’s explanation that “the parties are to split the costs for both the

engineering study and the completion of the road” is a post-facto

justification that does not “square with the evidence of record.” Husband’s

Brief at 49; Trial Court Opinion, 8/10/15, at 9.

      Husband    fails   to   clearly   identify   the    evidence   he   suggests   is

inconsistent.   “When deficiencies in a brief hinder our ability to conduct

meaningful appellate review, we may dismiss the appeal entirely or find



                                        - 23 -
J-A16007-16
J-A16008-16


certain issues to be waived.            Pa.R.A.P. 2101.   It is not this Court’s

responsibility to comb through the record seeking the factual underpinnings

of [a party’s] claim.” Irwin Union Nat. Bank & Trust Co. v. Famous, 4

A.3d 1099, 1103 (Pa. Super. 2010) (citation omitted).               Additionally,

Husband makes his bald, unsupported claims without any reference to the

record. The failure to support bald assertions with sufficient citation to legal

authority impedes meaningful review of his claims.          Commonwealth v.

Rompilla, 983 A.2d 1207, 1210 (Pa. 2009); Stimmler v. Chestnut Hill

Hosp., 981 A.2d 145, 153 n.9 (Pa. 2009) (stating that argument portion of

brief must contain “sufficient citation to the record . . . .”). Thus, issue two

is waived.

       Even if not waived, the claim lacks merit.         We have reviewed the

orders in question and find no ambiguity. Read in context, the November 7,

2012 order provides that both parties equally bear the costs for the

engineering study and the development costs for Old Indian Trail. Any other

interpretation strains logic.

       In issue three, Husband suggests that the trial court’s November 7,

2011 order, which terminated the receivership, the November 7, 2012 order,

and the July 12, 2012 order,8 which directed that “each party is to pay all

____________________________________________


8
  While the trial court dated the order June 7, 2012, it was not filed and
docketed until July 12, 2012. Thus, in keeping with our practice to identify
(Footnote Continued Next Page)


                                          - 24 -
J-A16007-16
J-A16008-16


bills related to the propert[ies] that were awarded by the Master” are

inconsistent. Husband’s Brief at 52; Order, 7/12/12; Order, 11/7/11. Wife

disagrees and suggests that Husband improperly is citing to earlier court

orders that do not apply. Wife’s Reply Brief at 40.

      Initially, we note that Husband’s argument on this issue is confusing

and convoluted.        Husband quotes extensively and even attributes the trial

court as the source on one occasion but never identifies the documents he is

quoting.     Husband’s Brief at 50, 51.              Moreover, we observe that the

November 7, 2012 order on which Husband relies states that “[a]ny terms of

this Order which are in conflict with previous Orders shall supersede the

previous Orders.” Order, 11/7/12, at ¶ 5. Accordingly, per the proviso of

the November 7, 2012 order quoted above, the trial court ensured that any

conflict in prior orders was rectified. Husband’s third issue fails.

      In issue four, Husband maintains that the trial court erred by not

holding a hearing regarding an August, 2012 engineering study and the

completion of Old Indian Trail in phase III of The Enclave. Husband’s Brief

at 52. Wife responds that she brought these matters before the trial court in

her Petition for Clarification of the Parties’ Responsibilities Regarding Enclave

Costs.     Wife’s Reply Brief at 21.             She maintains that Husband filed no

                       _______________________
(Footnote Continued)

items in the certified record by their filing dates, we refer to the date of this
order as July 12, 2012.



                                           - 25 -
J-A16007-16
J-A16008-16


responsive pleading and did not request a hearing on the issue. Id. Our

review of the record supports this claim.

      Husband fails to assert the place in the record where he requested a

hearing on the matter. “It is not this Court’s responsibility to comb through

the record seeking the factual underpinnings of [an appellant’s] claim.”

Irwin Union Nat. Bank & Trust Co., 4 A.3d at 1103. Husband’s failure to

request a hearing dispels his complaint that the trial court failed to hold one.

“On appeal, we will not consider assignments of error that were not brought

to the tribunal’s attention at a time at which the error could have been

corrected or the alleged prejudice could have been mitigated.”       Tindall v.

Friedman, 970 A.2d 1159, 1174 (Pa. Super. 2009). “In this jurisdiction one

must object to errors, improprieties or irregularities at the earliest possible

stage of the adjudicatory process to afford the jurist hearing the case the

first occasion to remedy the wrong and possibly avoid an unnecessary

appeal to complain of the matter.” State Farm Mutual v. Dill, 108 A.3d

882, 885 (Pa. Super. 2015) (en banc) (citations omitted), appeal denied,

116 A.3d 605 (Pa. 2015). We thus find issue four waived.

      Finally, regarding all three issues relating to the November 7, 2012

order, we additionally rely on the trial court’s explanation in rejecting

Husband’s claims. The court stated:

             Both parties are responsible for the costs related to the
      individual lots they were awarded. The completion of the Old
      Indian Trail benefits the entirety of The Enclave and is therefore


                                     - 26 -
J-A16007-16
J-A16008-16


      a benefit to both, so the cost for the road is appropriately borne
      by both. I see no factual dispute.

            Likewise, there is no conflict with the Orders of
      November 7, 2011 and [July 12,] 2012. In those two [o]rders,
      the parties are ordered to bear the costs related to the lots they
      were awarded in equitable distribution. What Husband attempts
      to do is parse out which parts of the road benefit which lots most
      and come up with another scheme to assign the cost. The
      objective of the Divorce Code is to effectuate economic justice
      between the parties, not mathematical perfection to the square
      foot measurement.

          Accordingly, as the equal division of these costs is the
      most equitable method of distributing these costs, my
      November [7], 2012 [o]rder should stand.

Trial Court Opinion, 8/10/15, at 10.

      Husband’s fifth issue relates to the Enclave Lawsuit, the separate civil

action filed against Husband by the Enclave Homeowners’ Association

(“Association”) on April 26, 2011, for monetary damages for assessments

allegedly not paid to the Association, breach of contract, and other related

claims. Wife explains that on June 2, 2011, Husband filed a praecipe to join

Wife as an additional defendant in the lawsuit. After two failed attempts to

effectuate service, Wife was joined on May 3, 2013. Wife’s Reply Brief at

21; N.T., 2/12/15, at 57–58, 71–73, 76. Husband asserts that because Wife

now owns some of the land, she should equally bear the cost of defense of

the suit and be responsible for the resultant damages. Husband’s Brief at

54–55.




                                       - 27 -
J-A16007-16
J-A16008-16


      Wife responds that the suit against Husband by the Association

occurred prior to 2010, which is before the time Wife was awarded any

ownership interest in the properties at issue.          Wife’s Reply Brief at 42.

Moreover, she points out that the Enclave Lawsuit plaintiffs made no claims

against Wife in the lawsuit. Id. at 43. She maintains that her “later receipt

of property implicated in the lawsuit does not make her equally responsible

for the prior actions of Husband . . . .” Id. at 44.

      The Master recommended that because “Wife had no decision-making

authority   or   input   into   the   relationship   between   Husband   and   the

[Association],” Husband should be “responsible for 100% of the litigation

costs and expenses.” Initial Master’s Report, 5/18/11, at 12–13. Regarding

the possibility that the Association might prevail in its claims, the Master

recommended that “Wife contribute 25% of the damages and Husband 75%

of the damages assessed, as he was in charge of the Enclave management

and activity throughout.” Id. at 13.

      In response to Husband’s exception on this issue, the trial court

stated:

            If The Enclave lawsuit had been filed solely for
      homeowner’s dues alleged to be owed, Husband’s argument
      might have merit. To the contrary, however, the lawsuit against
      Husband also asserts breach of contract and misrepresentation
      claims which are directed to Husband as a developer, not merely
      as a homeowner.        Wife was excluded from any dealings
      regarding the development of The Enclave, which was solely
      managed by Husband. The lawsuit filed by the Association
      arises from dealings with Husband, not Wife.


                                        - 28 -
J-A16007-16
J-A16008-16


             I found that the Master divided the responsibility for
      damages in an equitable fashion, reflecting the fact that Wife has
      been awarded some of these properties and will benefit from
      them. As for costs of the litigation, I also found attributing all of
      the costs to Husband is a fair result, considering Wife had no
      part in any dealings with the Association.

Trial Court Opinion, 8/10/15, at 15–16 (emphasis in original). We find no

error or abuse of discretion by the trial court on this issue.

      Husband next argues that the trial court erred “in failing to equally

split the parties’ respective Global Market settlement proceeds on the basis

that they each were awarded an amount to compensate them for their actual

loss because the loss was incurred during the marriage and therefore is a

marital asset subject to equitable distribution.”       Husband’s Brief at 58.

Apparently, the parties instituted legal action related to securities fraud, and

Wife received $100,700 and Husband received $70,060 post separation.

Once again, Husband fails to cite to the record and improperly includes

references to findings without citation. Such a practice impedes this Court’s

ability to review the record. The claim is waived. Irwin Union Nat. Bank

& Trust Co., 4 A.3d at 1103.

      Even if not waived, the issue is meritless.      The trial court explained

that the Master distributed the parties’ various accounts and did not “count”

the settlements which the parties received from their lawsuit to compensate

them for losses from their investments in Global Markets because “the

amounts received were in proportion to their individual losses.” Trial Court



                                     - 29 -
J-A16007-16
J-A16008-16


Opinion, 8/10/15, at 13.     Husband acknowledges that while this may be

true, it was error because the amounts were received with regard to

investments the parties made during the marriage and thus, were marital

property. Husband’s Brief at 58. He maintains the trial court should have

“equalized those investments, or equalized those awarded and divided them

equally between the parties, in accordance with the intended overall [fifty-

fifty] equitable distribution scheme.” Id. at 59.

      Wife responds that the trial court did not err.   She maintains that

Husband’s argument ignores the fact that, even assuming that the

settlement proceeds were found to be marital assets, the trial court has the

discretion to “consider each marital asset or group of assets independently

and apply a different percentage to each marital asset or group of assets.”

Wife’s Reply Brief at 46 (citing 23 Pa.C.S. § 3502(a)). Wife suggests that

Husband’s argument appears to be that the trial court is constrained to

divide all assets and debts of the parties equally, rather than equitably,

which is incorrect. Wife’s Reply Brief at 46.

      Wife also maintains that Husband ignores the fact that the source of

the funds used by both parties to make their respective investments—which

ultimately gave rise to the cause of action—were non-marital funds. Wife’s

Reply Brief at 46. While Wife “credibly testified that she received a check

from her father which she immediately invested in the subject investment

portfolios, and that Husband made his investments with money from his


                                    - 30 -
J-A16007-16
J-A16008-16


separate personal accounts and the parties’ daughter’s accounts,” Husband

did not present any evidence to the contrary. Id. Wife asserts that the trial

court deemed her testimony credible. Id.

        The trial court held:

        Husband received $71,060.00 and Wife received $100,700.00 in
        damages from the Global Markets lawsuit. Husband complains
        that it was error not to split the proceeds equally. Husband fails
        to note that both parties invested in Global Markets using their
        own non-marital funds. Wife’s investment was made with funds
        she was given by her Father specifically for that investment
        purpose. Husband likewise used his non-marital funds and,
        according to Wife’s testimony, also used funds belonging to the
        parties’ daughter. The testimony on this issue was credible. I
        found it entirely appropriate, therefore, that the settlement
        amounts received be treated as non-marital since they arose
        from investments made with non-marital funds.

Trial Court Opinion, 8/10/15, at 14.      We will not reweigh the trial court’s

credibility determination. Thus, this issue lacks merit. Busse, 921 A.2d at

1256.

        Husband’s seventh issue avers that the trial court erred in failing to

equitably divide the “Distinct Coatings” debt.     The Master did not address

this debt in her initial recommendation, and the trial court dismissed

Husband’s exception regarding the omission. The Distinct Coatings lawsuit

was filed against Pittsburgh Land Company by a painting subcontractor

seeking $25,000.        Husband asserts that the debt actually related to

Coventry Estates, and he contends that Wife should bear some of the




                                      - 31 -
J-A16007-16
J-A16008-16


responsibility for any damages for which he is found liable because it is a

marital debt of the parties. Husband’s Brief at 59–60.

      Wife responds that Husband failed to present any additional evidence

of this debt, including the exact amount of the debt, the date on which the

debt was incurred, the reason for the dispute with the subcontractor, or any

evidence as to why it should be considered a marital debt. Wife’s Reply Brief

at 47.   Wife further asserts that even if the debt existed, the trial court

correctly noted that Wife, having no involvement in the Entities’ operations,

should not be responsible for any potential damages. Id. Wife maintains

that she put no money or labor into Coventry Estates post-separation, and in

fact, was “shut out of these entities by Husband.” Id.

      The trial court concluded that because Wife was effectively “out of the

picture” regarding any of the operations of Pittsburgh Land Company and

Coventry Estates, it did not find it appropriate that Wife “be saddled with

any potential damages found due to a sub-contractor to which Coventry was

obligated.” Trial Court Opinion, 8/10/15, at 19. “Wife was not a party to

the contract, and had no opportunity to exercise any responsibility over the

carrying out of the contract.   As such, it was equitable that she not be

responsible for any resulting damages.”      Id.   This conclusion by the trial

court does not represent error or an abuse of discretion.

      Husband argues in issue eight that the trial court erred in denying

Husband’s motion to supplement the record after Wife’s father died.


                                    - 32 -
J-A16007-16
J-A16008-16


Husband avers that as of the equitable distribution hearing, Wife’s father,

who was incapacitated, was “worth” $3,500,000 to $4,000,000, was

intestate, and Wife and her brother were the only heirs. Husband’s Brief at

60. “By January 18, 2012, Wife’s father had died,” and although exceptions

had been filed, the trial court had not ruled on them. Id. at 60–61. On that

date, Husband presented a motion to supplement the record, averring that

Wife had inherited two million dollars, and based on Hutnik v. Hutnik, 535

A.2d 151 (Pa. Super. 1987), and Solomon v. Solomon, 611 A.2d 686 (Pa.

1992), “an expectancy that is ‘contingent’ is not properly considerable by a

court in equitable distribution, but where the right is ‘vested,’ that is

something that the court may consider.” Husband’s Brief at 61.

      Wife responds that Husband has waived this issue by failing to file a

cross-exception to the Master’s determination “that the separate estate

which either party may inherit from his or her family would be retained by

each as his or her sole and separate property, and thus would not affect the

ultimate distribution of assets.”   Wife’s Reply Brief at 48 (citing Pa.R.C.P.

1920.55-2(b) (matters not covered by exceptions are deemed waived)).

      In her recommendation, the Master stated, “Both of these parties have

expectancies from their families. Neither provided the Master with details.

Each shall retain all right, title and interest in any and all expectancies,

inheritances and gifts made to him or her from their respective families.”

Initial Master's Report, 5/18/11, at 19. We agree with Wife that Husband


                                     - 33 -
J-A16007-16
J-A16008-16


has waived this issue by failing to file a cross-exception to the Master’s

determination on the issue. Pa.R.C.P. 1920.55-2(b).

      In the alternative, Wife responds that the Master did not err in

weighing the evidence as she did. Wife’s Brief at 48. Wife underscores that

the Master properly considered the parties’ separate estates and potential

inheritances,   in   that   the   Divorce   Code   provides   that   the   parties’

opportunities for future acquisition of capital assets and income is a relevant

factor for the court. Id. at 49 (citing 23 Pa.C.S. §3502(a)(5) (the parties’

opportunities for future acquisition of capital assets and income is a relevant

factor to the equitable division of marital property.)). Wife points out that in

considering the parties’ potential inheritances, “the Master found that neither

instance should alter the distribution scheme she recommended.”             Wife’s

Reply Brief at 49. Wife avers that Solomon is not applicable to the instant

case because there was no analysis regarding whether or how a party’s

receipt of the corpus of a trust would factor into an equitable distribution

scheme. She also maintains that Hutnik actually supports the trial court’s

ruling because in that case, as here, the master considered the expectancies

of both parties and noted that because neither party provided details to the

court, no further consideration would be given to them in the distribution

scheme. Wife’s Reply Brief at 49-50.

      In addressing this issue, the trial court explained that both parties

come from significant wealth.          The trial court acknowledged Wife’s


                                      - 34 -
J-A16007-16
J-A16008-16


inheritance at her Father’s death. Trial Court Opinion, 8/10/15, at 17. The

trial court indicated that the Master had reported that Husband, as well,

came from a wealthy family and was, at one time, a trustee of family trusts

from his wealthy family. In explaining this fact, the Master stated:

      [Husband] avers that he has no knowledge of trusts to which he
      was at one time trustee, evinced no curiosity in and obtained no
      information regarding his Father’s estate when he died. He
      frequently contradicted himself and had to backtrack when
      documentation was brought to his attention.         He failed to
      provide information on current trust assets ... Husband was
      frequently not credible.        He didn’t remember what was
      inconvenient for him not to remember, but had a clear memory
      of those things beneficial to his position.

Initial Master’s Report, 5/18/11, at 5.

      The trial court further explained as follows:

             By failing to produce documents and otherwise
      demonstrate what his separate estate is or what his expectancy
      is, Husband made it impossible for the Master and this [c]ourt to
      know if he was being truthful about it. I am left to speculate
      with regard to Husband’s separate estate. What is known is that
      his father was one of the two founders of Papercraft Corporation,
      and that his family was very generous to Husband during the
      marriage. I am aware that Husband has only one sibling. I find
      it unlikely that Husband has no separate estate or no expectancy
      in a significant estate.

            The separate estates of the parties [are] but one factor of
      many to be considered in equitable distribution of the marital-
      estate. The Master divided the marital estate equally. I adopted
      that distribution and would have done so with or without the
      information regarding Wife’s inheritance or Husband’s. Both
      parties have very significant assets of their own and both
      received substantial marital assets, some income producing.

            Of note, Wife’s Father contributed over $800,000.00 to the
      development of The Enclave and paid over $700,000.00 to


                                     - 35 -
J-A16007-16
J-A16008-16


        contractors who worked at The Enclave (11/17/2010 TR. p. 86).9
        Accordingly, Husband has benefited substantially from the
        wealth of Wife’s family, as well as his own. The contribution of
        Wife’s father increased the value of the marital estate. As noted
        by the Master, The Enclave may not have been completed
        without that family contribution.       Both parties leave this
        marriage as wealthy individuals. Excluding the separate estates
        of the parties and distributing the estate 50/50 was completely
        appropriate and there was no need to supplement the record.
              9
                 Husband initially claimed this $800,000.00 was a
              gift and that there was no obligation to repay it.
              Subsequently a promissory note was found in the file
              of his former counsel (who had received it apparently
              from     Husband)     at   which     point   Husband
              “remembered” the loan. Civil litigation was initiated
              by Wife’s Father's estate to recover this loan.
              Should the lawsuit be successful, liability is to be
              borne by both parties equally for repayment. Even
              with repayment, the benefit derived increased the
              marital estate value by allowing for the development
              and preservation of The Enclave.

Trial Court Opinion, 8/10/15, at 18–19. The trial court’s explanation on this

issue is compelling. The trial court did not err in refusing to supplement the

record.

        Husband next asserts that the trial court erred in failing to determine

which jewelry was marital property and which jewelry was non-marital

property. Like most of Husband’s issues, it is difficult to ascertain Husband’s

precise complaint.       It appears Husband is assailing the Master’s credibility

findings concerning the parties’ testimony regarding the jewelry because

those     credibility   findings   allegedly   contradict   Husband’s   documentary

evidence. Husband’s Brief at 64. The claim also assails the Master’s award



                                         - 36 -
J-A16007-16
J-A16008-16


of two pieces of jewelry to the parties’ daughter, Danielle.           Id.   The two

pieces were assessed at $2,210, and Husband maintains that because Wife

never proved she actually delivered the jewelry to Danielle, it should have

been attributed to Wife. Id. at 66.

         Wife    underscores    the   Master’s    conclusion   that   “Husband   was

frequently not credible. He didn’t remember what was inconvenient for him

not to remember, but had a clear memory of those things beneficial to his

position.       He frequently contradicted himself and had to back track when

documentation was brought to his attention.”              Wife’s Reply Brief at 53

(quoting Initial Master’s Report, 5/18/11, at 5). Wife maintains that some of

the receipts Husband produced were as old as 1982, hence the value would

be inaccurate, and he failed to produce evidence that the pieces existed or

were in Wife’s possession at the time of separation. Id. at 53. As to the

remand hearing regarding the Missing Jewelry, Wife explains that Husband

agreed on the record that two of the missing pieces belonged to Danielle.

Id. at 54 (citing N.T., 7/31/13, at 59).              Thus, the Master entered a

recommendation consistent with both parties’ testimony. Wife’s Reply Brief

at 54.

         We examined the record and reject Husband’s contention.                 The

findings Husband complains about are based upon credibility determinations

that were within the purview of the court. Husband acknowledges as much.

Husband’s Brief at 64.         Moreover, we reject outright Husband’s claim that


                                         - 37 -
J-A16007-16
J-A16008-16


because Wife never proved she actually delivered the jewelry to Danielle, it

should have been attributed to Wife. Indeed, Husband fails to support the

allegation.   As it was within the province of the trial court to weigh the

evidence and decide credibility, and Husband’s argument does not convince

us that those determinations are unsupported by the evidence, we will not

reverse them. Sternlicht, 822 A.2d at 742.

      In his tenth issue, Husband avers that after over seventy thousand

dollars of Missing Jewelry was discovered, the trial court erred in affirming

the Master’s decision to admit evidence related to inherited or non–marital

property “given that the trial court’s prior ruling on June 25, 2012 (affirming

the [M]aster’s original decision) is a final order of court and cannot be

modified.”    Husband’s Brief at 66.     This issue relates to the Master’s

recommendation that if any of the Missing Jewelry would be found, it was to

be appraised, and the recipient “shall either credit the other party with 50%

of the appraised value if money remains owing, or if not, pay the other party

50% of the appraised value.”       Initial Master’s Report, 5/18/11, at 10.

Husband asserts that because Wife did not file an exception regarding the

Master’s recommendation, she could not thereafter complain that certain

items of the Missing Jewelry were non-marital property. Husband’s Brief at

67.

      Wife responds that the Master did not initially determine that all of the

Missing Jewelry indeed was marital; therefore, it was appropriate for the


                                    - 38 -
J-A16007-16
J-A16008-16


Master to permit Wife’s testimony at the subsequent remand hearing on

July 31, 2013, regarding whether the Missing Jewelry was marital or non-

marital property. Wife’s Reply Brief at 55. She also suggests that even if

there was error, in light of the value of Danielle’s jewelry ($2,210) out of the

total ($568,000), it is de minimus.     Id. at 56 (citing Trial Court Opinion,

8/10/15, at 13).

      The trial court pointed out that the Master deducted only $2,210, the

value of jewelry that both parties conceded belonged to their daughter. The

trial court thus concluded that because both parties agreed the pieces did

not belong to either of them, the deduction was appropriate.        Trial Court

Opinion, 8/10/15, at 13. The court further opined that even if the deduction

were error, “it is so deminimus as to be harmless.” Id. We agree. We find

no impropriety in this deduction as we consider the distribution scheme, as

we must, as a whole. Wang, 888 A.2d at 887.

      Husband’s eleventh issue asserts that the trial court erred regarding

Wife’s Missing Jewelry by failing to grant Husband counsel fees in light of the

Master’s conclusion that Wife was not credible when she stated that she

forgot about the safe deposit box. Husband’s Brief at 68. Husband points

out that Wife “entered the safe deposit box more than sixty times and

[H]usband’s key was locked inside, precluding him from accessing the

‘missing jewelry.’”   Id.   Husband states that the trial court previously

awarded Husband $1500 based upon Wife’s conduct regarding the Missing


                                     - 39 -
J-A16007-16
J-A16008-16


Jewelry, which Wife still had not paid. Id. at 69. Husband urges that “[i]n

the event [the trial court] defers her decision until argument on the parties’

exceptions, Husband requests an additional $1,500.” Id. Without pertinent

comment, Husband cites Rhoades v. Pryce, 874 A.2d 148, 154 (Pa. Super.

2005).

      Wife maintains that both parties’ claims for counsel fees were denied

by the Master in her Amended Master’s Report of August 30, 2013. Wife’s

Brief at 57.   While she disputes the denial of her own request for counsel

fees, Wife indicates she has not asserted this claim on appeal due to the

Master’s discretion to award or deny counsel fees. Id. Wife contends that

Husband’s claim on this issue ignores the Master’s credibility determinations

regarding Husband’s behavior. Id. at 58.

      The Master noted that the parties disputed who was responsible for

the failure to produce the jewelry in discovery for appraisal when the parties’

other jewelry was provided. Amended Master’s Report, 8/30/13, at 1. Wife

last entered the box in 2005, when she removed the jewelry “she wanted,”

and allegedly forgot about the jewelry remaining.      Id. at 2.   The Master

determined that Wife was not credible regarding her claim that she forgot

about the safety deposit box’s existence by pointing out that it contained

“heirloom pieces she had received from her Mother and gifted items that

belonged to the parties’ daughter.” Id. The Master further explained that

Husband “discovered” the box in December of 2010, but he failed to bring it


                                    - 40 -
J-A16007-16
J-A16008-16


to “Wife’s attention, his attorney’s attention, the [c]ourt’s attention, or the

Master’s attention at the time of the initial hearings” in November of 2010

and February of 2011. Id. The Master concluded as follows:

            The Master finds that each of these parties was
      operating in less than good faith with the hope or
      expectation that she or he might be able to score a windfall of
      some sort.     The Master recommends that the jewelry and
      contents in the box be distributed to Wife and that she
      pay/credit Husband with the value of the jewelry and coins
      contained therein, with certain exceptions.       First, the two
      undisputed items that each believes was gifted to their
      daughter . . . . The value of those two items is $2,210. [A]fter
      further consideration, it is recommended that Husband be
      granted a credit of $36,078.53 against any money that remains
      owing by him to Wife.

Id. at 3 (emphasis added).         Regarding the counsel fees, the Master

recommended as follows:

      Wife is requesting counsel fees in the amount of $16,843.25
      based on her perception of Husband’s obdurate, vexatious and
      willful behavior. Husband is requesting counsel fees and costs of
      $8,659.87 for the same reasons. . . .

             The parties hereto are both suspicious of and angry at one
      another. Because of the long history attendant to the divorce,
      neither can cooperate on even the most basic level. Both parties
      went to [c]ourt over and over, presenting [m]otion after
      [m]otion, to get even the most basic of things accomplished.
      The Master recommends that each of the parties be responsible
      for his or her own counsel fees, costs and expenses.

Amended Master’s Report, 8/30/13, at 4 (footnote omitted).

      In addressing this issue, the trial court stated as follows:

            I disagree with Husband’s complaint . . . that he should
      have been awarded attorney fees. The costs involved in the
      resolution of this aspect of the case were caused by the actions


                                     - 41 -
J-A16007-16
J-A16008-16


         of both parties. I find that Wife concealed   the existence of the
         box and Husband concealed his discovery       of it, both of which
         unnecessarily prolonged the litigation.7 I,    accordingly, agreed
         with the Master that each party should be     responsible for their
         own counsel fees.
              7
                 A series of motions were filed by both parties
              regarding opening the box, having the jewelry
              appraised, transporting it, etc.

Trial Court Opinion, 8/10/15, at 13 (internal citations omitted). An award of

counsel fees is within the discretion of the trial court, and we may reverse

only upon a finding of abuse of that discretion. Marra v. Marra, 831 A.2d

1183, 1188 (Pa. Super. 2003).        We are unconvinced that the trial court

abused its discretion on this issue; thus, we find that it lacks merit.

         Husband’s final issue in his appeal at this docket number asserts the

trial court erred by attributing to Husband $48,500, which was unsupported

by the evidence, not addressed by the trial court, and neither counsel could

identify its source.    Husband’s Brief at 70.    Because the trial court has

requested a remand on this issue, Husband has abandoned this issue in his

brief.

         “The Master found Husband to have paid himself $48,500 from

Coventry Estates . . . for personal expenses.” Trial Court Opinion, 8/10/15,

at 14.     Wife asserts that the Master correctly attributed the $48,500 to

Husband in the Initial Master’s Report. Wife’s Reply Brief at 59. The trial

court stated as follows:




                                      - 42 -
J-A16007-16
J-A16008-16


             Husband raised this issue in his exceptions to the Master’s
      Report. I dismissed the exception. In her brief in response to
      Husband’s exceptions, . . . Wife argued that this amount must be
      considered together with the $75,000.00 which the Receiver
      testified he spent on Husband’s personal expenses. Wife noted
      that “perhaps” the $48,500.00 represents a discounted portion
      of the $75,000.00.

              While Wife may very well be correct, it is not clear from
      the record that this was the Master’s reasoning. Court orders
      should not be based on a guess. It is not clear from a review of
      the record where the sum of $48,500.00 came from. While this
      is a relatively small sum in light of the size of the estate, it is not
      insignificant and Husband should not be forced to speculate as to
      why this amount was attributed to him. This matter should have
      been remanded by me to the Master for clarification.
      Accordingly, this discrete issue should be remanded for
      clarification.

Trial Court Opinion, 8/10/15, at 14–15. Because the trial court is unable to

explain the source of the $48,500 attributed to Husband, we are constrained

to remand this issue for clarification per the trial court’s request.


                   Appeals at 1653 and 1723 WDA 2015

                        Facts and Procedural History

      As noted, these cross-appeals relate to enforcement of that portion of

the Initial Master’s Report filed May 18, 2011, assessing liability for

attorney’s fees and costs incurred in the separate civil action filed against

Husband, the Enclave Lawsuit, as ordered on September 18, 2015, and

clarified on October 9, 2015.      We have explained that The Enclave is a

substantial real estate development and was a major marital asset

distributed between the parties, with each party receiving certain lots within


                                      - 43 -
J-A16007-16
J-A16008-16


The Enclave. “The Homeowner’s Association filed suit against Husband only,

alleging, inter alia, that Husband did not meet his obligations as developer of

The Enclave, did not pay the appropriate Enclave assessments, breached his

contract, and engaged in misrepresentation.” Trial Court Opinion, 1/29/16,

at 3.    The Enclave’s lots were distributed on November 7, 2011.          The

distribution order set forth that each party was responsible for the costs and

expenses related to the individual lots he or she received in equitable

distribution. Order, 11/7/11, at 1.

        The Master determined the marital nature of potential liability and

costs incurred in the Enclave Lawsuit.         The Master found Husband one

hundred percent responsible for costs of litigation in the Enclave Lawsuit and

further recommended that Wife be responsible for twenty-five percent of any

damages ultimately assessed in the suit. Trial Court Opinion, 1/29/16, at 3;

Initial Master’s Report, 5/18/11, at 19.

        The trial court explained the ensuing history as follows: “The Master

based her Recommendation in this regard on her determination that, though

the suit arose from events which occurred during marriage, Wife had ‘no

decision making authority or input into the relationship between Husband

and the homeowner’s association.’”         Trial Court Opinion, 1/29/16, at 3–4

(quoting Initial Master’s Report, 5/18/11, at 12–13).           The trial court

continued:




                                      - 44 -
J-A16007-16
J-A16008-16


           In June of 2011, Husband filed a Praecipe for a Writ to Join
     Wife as Additional Defendant in the Enclave [L]awsuit; but did
     not serve her with a summons until November of 2012. Wife
     hired the [law] firm . . . in July of 2012 to represent her in the
     lawsuit and Husband’s 2252 Complaint was ultimately filed in
     May of 2013 (TR. p. 42, 57-58). Prior to the 2252 Complaint
     being filed, Wife settled with the Homeowner’s Association in
     November of 2012, paying the assessments due on the lots she
     had been awarded in equitable distribution. The Association
     agreed to not block future sales or seek further damages from
     Wife.

           At the time of the Master’s Recommendation, the
     Homeowners Association and Husband were the only parties in
     the subject lawsuit.        Husband then joined Wife and,
     subsequently, the Borough of Fox Chapel intervened.    Wife
     cross-claimed against Fox Chapel. Husband’s claims against
     Wife in the lawsuit remain pending. (TR. p. 78-79).

           Wife incurred substantial fees in the litigation. In her
     August 26, 2014 Petition for Enforcement, Wife requested
     $133,000.00 in fees be awarded and a “mechanism” be
     established by which she would collect all future fees on a
     monthly basis, without hearing or review. Husband filed a Reply
     and Counterclaim, asserting reimbursements were due to him
     from Wife. [The trial court] referred the parties to the Master,
     preserving, both parties’ claims for attorney fees. The Master’s
     hearing was held February 12, 2015. Wife’s attorney in the
     Enclave [L]awsuit, . . . Husband, and the parties’ respective
     domestic attorneys testified.

             Essentially, Wife’s position at the Master’s hearing was
     that, since Husband had joined her to the Enclave [L]awsuit, he
     should be responsible for any and all fees she incurred to . . .
     her attorneys in the lawsuit. Husband’s position was that he
     could not be responsible for any of Wife’s fees since the lawsuit
     had expanded to include additional parties (including Wife who
     he himself had joined), becoming a “different” lawsuit than that
     initially contemplated by the Master.

          On March 4, 2015, the Master recommended that Husband
     pay Wife all of the $159,960.00 in fees introduced through her
     counsel. The Master also awarded Wife $6,500.00 in fees for


                                   - 45 -
J-A16007-16
J-A16008-16


         Husband’s non-compliance with her discovery [“Enclave Master’s
         Report”]. Both parties filed exceptions.

Trial Court Opinion, 1/29/16, at 4–5 (footnote omitted).

         The trial court heard oral argument on exceptions.      By order dated

September 18, 2015, and filed on September 22, 2015, the trial court

reduced the attorney’s fees Husband owed Wife by $35,857 and limited

Wife’s obligation for potential liability in the Enclave Lawsuit to December of

2010.       Wife requested reconsideration, and the trial court “corrected

mistakes in the percentage and extent of Wife’s liability and made clear that

Wife was not precluded from requesting future fees incurred in the

litigation.” Trial Court Opinion, 1/29/16, at 5. Both parties appealed; the

parties and the trial court complied with Pa.R.A.P. 1925.


                                      Issues

         In the appeal at 1723 WDA 2015, Wife raises the following single

issue:

         1. Did the Trial Court err as a matter of law, and abuse its
         discretion, in failing to properly enforce its June 25, 2012 Order
         of Court—which adopted the May 18, 2011 Master’s Report and
         Recommendation wherein Husband was found to be 100%
         responsible for the “litigation costs and expenses” in the civil
         matter filed against Husband at GD 11-006476 [The Enclave
         Lawsuit]—in its finding, which was manifestly unreasonable and
         against the weight of the evidence, that certain counsel fees
         ($35,857) incurred by Wife were unrelated to the civil matter [in
         The Enclave Lawsuit]?

Wife’s Brief at 6.



                                       - 46 -
J-A16007-16
J-A16008-16


     In the appeal at 1653 WDA 2015, Husband raises the following nine

issues:

     1.    The trial court erred in affirming the Master’s award to
     Wife of her counsel fees on the Homeowners’ Association
     lawsuit, as Wife failed to raise a claim for counsel fees during or
     after the equitable distribution trial; however, Husband, on the
     other hand, did raise a claim for reimbursement of his counsel
     fees for which Master Ferber determined he was solely
     responsible.

     2.    The trial court erred in only reducing the amount of
     counsel fees awarded to Wife by Husband by $35,857.00, where
     the fees do not relate to the homeowner’s action filed against
     Husband at the time of the Master’s Report and
     Recommendation dated May 18, 2011, as the Master’s Report
     could not have contemplated the action pursuant to which [Wife]
     incurred substantial counsel fees, because it did not exist as of
     the date of the Report and Recommendation.

     3.    The trial court erred in affirming the Master’s award of
     counsel fees because the original Master’s Report decision was
     based on Husband incurring counsel fees in the matter over
     which Wife had no control, but Wife is now a party, has her own
     counsel, and has even filed her own claims in the action giving
     her complete control over her own counsel fees.

     4.    The trial court erred in affirming the Master’s award to
     Wife of counsel fees after Wife settled the homeowner’s suit.

     5.     The trial court erred in affirming the Master’s award of
     counsel fees to [Wife’s counsel] because Husband had a good
     faith dispute over whether he was responsible for Wife’s counsel
     fees.

     6.    The trial court erred in affirming the Master’s award to
     Wife of $6,500.00 for a discovery dispute on which Husband
     prevailed, and because the additional $6,500.00 award: (1) was
     not specifically requested, and (2) is a double dip to the extent it
     was awarded to [Wife’s counsel] in its claim for counsel fees on
     the Homeowner’s Association matter.



                                    - 47 -
J-A16007-16
J-A16008-16


       7.    The trial court erred in reversing the Master’s
       recommendation that Wife’s share of any damages awarded in
       the Enclave civil suit “be calculated only for that percentage of
       damages accrued prior to December 31, 2012” instead of prior
       to December 31, 2010.

       8.    The trial erred on Reconsideration of the September 18,
       2015 Order by permitting Wife to seek or request payment of, or
       reimbursement for, counsel fees and costs incurred by her after
       January 31, 2015 in connection with the civil suit at GD 11-
       006476—effectively writing Wife a “blank” check to incur counsel
       fees ad infinitum and ad absurdum.

       9.    The trial erred on Reconsideration of the September 18,
       2015 Order by reversing the Master’s recommendation that Wife
       be allocated responsibility for 35%, rather than 25% of the
       damages assessed in the civil action.

Husband’s Brief at 8–10.


                       Wife’s Appeal at 1723 WDA 20159

       Wife’s single complaint is that the trial court failed to properly enforce

its June 25, 2012 order, which adopted the May 18, 2011 Initial Master’s

Report.     Wife’s Brief at 15.        The Master had found that Husband was

100 percent responsible for the litigation costs and expenses in the Enclave

Lawsuit.    The trial court upheld that finding in its June 25, 2012 order

denying Husband’s exception to the Master’s recommendation. When Wife

____________________________________________


9
  Wife erroneously references, without explanation, citations to the certified
record as “3/4/16 T.T.” followed by a page number, suggesting to this Court
a hearing was held on 3/4/16. Such inattention to detail is inexcusable. The
hearing in the matter occurred February 12, 2015, and “3/4/16” was the
date of the relevant Master’s report.



                                          - 48 -
J-A16007-16
J-A16008-16


sought enforcement of that order, the Master awarded Wife all of the counsel

fees, costs, and expenses she incurred in the Enclave Lawsuit, through

January 31, 2015, which totaled $159,960.62. The trial court reversed the

Master’s finding, in part, and reduced Wife’s award by $35,857 to

$124,103.62.      Order, 9/22/15, at unnumbered 1.10       In pertinent part, the

order provides as follows:

       I find that it was reasonable for Husband to be held liable for
       Wife’s attorney fees in [the Enclave Lawsuit] to which Husband
       joined her. . . . It is unclear from [Wife’s counsel’s] bills that all
       of the work performed by her firm was with regard to Wife’s
       liability in [the Enclave Lawsuit]. In fact, many of the bill entries
       are clearly related to other matters. Husband should not be held
       liable for all of the bills submitted.       The fact that [Wife’s
       attorney’s] firm listed all of the work under the same billing code
       does not, in and of itself, mean that all of that work
       was . . . related to the [Enclave L]awsuit. Billing for the firm’s
       lien against Wife to protect its outstanding invoices, and billing
       related to lot sales are not appropriately assessed to Husband.
       Wife took her Lots in equitable distribution as they were at the
       time of distribution, including any and all liens and
       encumbrances.

Id.

       Wife maintained that as a direct result of the litigation pending against

Husband, she was unable to sell the real estate lots that had been awarded

to her in equitable distribution. Wife’s Brief at 13. On appeal, Wife contends

that because the Enclave Lawsuit was the “sole cause of the costs” she

____________________________________________


10
   While the order was dated September 18, 2015, it was not filed until
September 22, 2015.



                                          - 49 -
J-A16007-16
J-A16008-16


incurred, the trial court’s disallowance of any portion of the fees “results in a

forfeiture of the value of Wife’s property awarded to her in equitable

distribution.”   Id.    Wife asserts the trial court failed to specify the fees it

disallowed in both its September 22, 2015 order and January 29, 2016

opinion,11 and alleges it is impossible to recreate how the court arrived at

the amount of fees it disallowed. Wife’s Brief at 19.

       Wife also avers that the trial court’s action in reducing credited counsel

fees amounts to “an inappropriate reversal of the credibility finding by the

Master, who actually heard testimony of [Darlene Nowak, Wife’s attorney,]

the only witness on the substantive issues related to the counsel fee award.”

Wife’s Brief at 22.      Wife maintains there is no evidence in the record to

support such a finding, nor any evidence in the record to contradict

Ms. Nowak’s testimony.         Id. at 24.      Wife avers that the Master—the only

trier of fact to actually observe the witness—found Ms. Nowak to be credible.

Id. at 22–23. Thus, Wife maintains that the trial court erred and abused its

discretion in not awarding Wife all of the fees submitted to the Master, which

totaled $159,960.62 as of January 31, 2015.

       Except in two instances, Husband relies on his brief in support of his

cross-appeal at 1653 WDA 2015 for his responsive argument to Wife’s claim.
____________________________________________


11
    We assume Wife’s reference to “the January 16, 2016 opinion” is a
typographical error, as the relevant trial court opinion was dated and
docketed on January 29, 2016.



                                          - 50 -
J-A16007-16
J-A16008-16


Husband’s Brief at 44. Thus, to the extent we refer to Husband’s response

on this issue, we necessarily address some of the issues Husband raised in

his cross-appeal. Husband’s two responses asserted here are: 1) Wife failed

to meet her burden of proof regarding her entitlement to the fees, and

2) Wife’s claim that the Enclave Lawsuit impacted the sale of her properties

lacks merit. Husband’s Brief at 45–46.

      As reproduced above, the trial court stated that it was unclear from

Wife’s counsel’s bills that all of the work performed by her firm related to

Wife’s liability in the Enclave Lawsuit. The trial court further indicated that

many of the bill entries were “clearly related to other matters.”        Order,

9/22/15, at unnumbered 1.      That order, however, failed to identify which

bills the court disallowed.    Thus, we turn to the trial court’s Pa.R.A.P.

1925(a) opinion.

      The trial court reiterated that while Husband was determined to be

responsible for 100 percent of the fees generated in the Enclave Lawsuit

because he brought Wife into the suit unnecessarily, that fact did not compel

Husband to be liable “for any and all fees that Wife incurs relative to her lots

in [T]he Enclave.”    Trial Court Opinion, 1/29/16, at 11.      The trial court

opined that when Wife received her Enclave lots, she received them “with all

of their encumbrances, and she was aware of that fact and the complications

it could cause her when she wanted to sell her lots.” Id. at 11–12. The trial

court explained:


                                     - 51 -
J-A16007-16
J-A16008-16


             Here, Wife attempts to burden Husband with costs that
      any real estate owner faces.       She submitted her attorney,
      Darlene Nowak’s bills into evidence. I did not credit Nowack’s
      [sic] testimony that all entries on her invoices were related to
      The Enclave [L]awsuit. The bills included entries for drafting
      Agreements of Sale, attending closings, work on a completely
      separate lawsuit, and even the drafting a Complaint in
      Confession of Judgment against Wife by the . . . [law]firm to
      protect its fees. I do not find any basis on which to attribute
      these bills to Husband.”

Id. at 12 (internal citations omitted).

      We previously determined in Husband’s issue five in his cross-appeal

at 390 WDA 2015 that the trial court did not abuse its discretion or err in

determining that because Wife was excluded from any dealings regarding

the development of The Enclave, which was solely managed by Husband, the

Master was correct in attributing all of the costs of litigation related to the

Enclave Lawsuit to Husband.      We further concluded therein that the trial

court divided the responsibility for damages in an equitable fashion.

Similarly, we conclude, as did the trial court, that it was therefore

reasonable for Husband to be held liable for Wife’s attorney fees in the

Enclave Lawsuit. Thus, any of Husband’s issues in his appeal related to the

propriety of this conclusion are rejected.

      In the present claim asserted by Wife, however, we are unable to

determine whether the trial court properly reduced the amount of fees owed

by Husband by $35,857.      The trial court’s explanation, noted supra, while

seemingly reasonable, fails to notate the items eliminated and lacks specific



                                     - 52 -
J-A16007-16
J-A16008-16


reference to testimony supporting the court’s conclusions.       While we have

reviewed the testimony referenced by the trial court, we note that the

parties did not refer to the Exhibits included in the record, and the trial court

has failed to identify the particular bills that it eliminated. For this reason,

we are compelled to remand this matter to the trial court.


                  Husband’s Appeal in 1653 WDA 2015

      Husband’s first five issues relate to the propriety of the award of

counsel fees to Wife relating to the Enclave Lawsuit. We have determined

that fees properly were awarded with the exception of the trial court’s

disallowance of fees that we cannot ascertain in the record. Moreover, we

previously concluded the trial court properly found that Wife’s involvement in

the Enclave Lawsuit was solely due to Husband’s action in joining her as an

additional defendant in that matter. For this reason, Husband’s issues one

through five are rejected as meritless.

      Husband’s sixth issue avers that the trial court erred in affirming the

Master’s separate award to Wife of $6,500 for a discovery dispute, in which

Husband prevailed, because the additional $6,500 award: (1) was not

specifically requested, and (2) is a “double dip” to the extent it was awarded

to Wife’s counsel in her claim for counsel fees in the Enclave Lawsuit.

Husband’s Brief at 34.




                                     - 53 -
J-A16007-16
J-A16008-16


      The Master recommended $6,500 in counsel fees due to Husband’s

non-compliance with discovery.     The Master explained that Husband “was

not forthcoming with answers to discovery and that his assertions in his

Reply and Counterclaim increased Wife’s legal fees.”        Master’s Enclave

Report, 3/4/15, at 4.

      Wife responds that when she presented her Petition for Enforcement of

fees, Husband averred that a hearing and discovery were necessary, given

the claims.   Wife did not ask the Court for a hearing or discovery.    Wife

contends that she propounded discovery, but received no documentation

whatsoever from Husband. Wife’s Reply Brief at 27. Thereafter, Husband

attempted to withdraw his claims, stating that he discovered he does not

have a claim “at this time.”   Id. at 27.    Thus, Wife asserts that Husband

withdrew his claims only after Wife was forced to seek legal counsel. She

argues this was vexatious behavior by Husband. Id. at 28.

      It appears the trial court imposed fees pursuant to 42 Pa.C.S. § 2503,

which provides, in pertinent part, as follows:

      § 2503. Right of participants to receive counsel fees

      The following participants shall be entitled to a reasonable
      counsel fee as part of the taxable costs of the matter:

                                       * * *

      (7) Any participant who is awarded counsel fees as a sanction
      against another participant for dilatory, obdurate or vexatious
      conduct during the pendency of a matter.



                                    - 54 -
J-A16007-16
J-A16008-16


We have stated:

      Section 2503(7) is a statutory provision enabling a participant to
      receive reasonable counsel fees when another participant
      engages in dilatory, obdurate or vexatious conduct during the
      pendency of a matter. In re Estate of Liscio, 432 Pa.Super.
      440, 638 A.2d 1019 (1994). . . . Moreover, “it is well-settled that
      this Court will not reverse the trial court on its decision to award
      counsel fees absent an abuse of discretion.” O’Connell v.
      O’Connell, 409 Pa.Super. 25, 597 A.2d 643, 647 (1991)
      (citation omitted).

Bonds v. Bonds, 689 A.2d 275, 279–280 (Pa. Super. 1997). See Kulp v.

Hrivnak, 765 A.2d 796, 800 (Pa. Super. 2000) (trial court award of

attorneys’ fees affirmed where lower court found the appellants’ conduct

dilatory, obdurate, and vexatious). Cf. Busse, 921 A.2d at 1258 (no abuse

of discretion for award of counsel fees where the husband prolonged the

already extensive litigation, he was not forthcoming with information the

wife requested, and the wife incurred counsel fees as a result of the

husband’s conduct).

      In rejecting Husband’s claim, we rely on the trial court’s resolution of

the issue, as follows:

            I affirmed the Master’s award of fees because I found
      Husband’s behavior vexatious.       Husband, in his Reply and
      Counterclaim to Wife’s Petition for Enforcement, asserted he was
      owed reimbursement from Wife for payments made pursuant to
      three marital obligations distributed in the Master’s May 18,
      2011 Report and Recommendation. First, Wife was to pay 50%
      of any potential award in a separate 2003 lawsuit filed against
      the parties . . . regarding money lent to the parties by Wife’s
      Father (“the Fryer lawsuit”). Second, there was an outstanding
      marital bill from Reed Smith; Third was Wife’s 25% liability for
      any potential award in the The Enclave [L]awsuit.


                                     - 55 -
J-A16007-16
J-A16008-16


           After receiving Husband’s Counterclaim, Wife propounded
     discovery on Husband regarding his allegations that she owed
     him reimbursement for payments made.         Husband did not
     comply with the discovery and Wife prepared a Motion to
     Compel. Husband withdrew his claims, with my permission,
     stating that “upon investigation, Husband has discovered he
     does not have a claim at this time.” Husband was correct: he
     did not have a claim. He had paid nothing on any of these
     matters which would have entitled him to reimbursement.

           By raising claims, which he knew or should have known
     were invalid, Husband caused Wife to unnecessarily incur fees
     defending against those claims. He withdrew the claims, but
     only after the legal work had been done and bills incurred by
     Wife.

          I do not find Husband’s claim that this was an
     innocent mistake credible. I do not believe Husband could
     have had a reasonable belief he was entitled to reimbursement
     when he had made no payments on any of these matters.          I
     found this behavior vexatious as it “had no basis in law or fact
     and served the sole purpose of causing annoyance.”         See,
     Thunberg v. Straus, 682 A.2d 295 (Pa. 1996).

Trial Court Opinion, 1/29/16, at 9–10 (emphasis added).    We defer to the

trial court’s credibility determination, Busse, 921 A.2d at 1256, and concur

with the court’s conclusion that Husband’s behavior was vexatious.      Id.;

Kulp, 765 A.2d at 800.

     Husband’s seventh issue is that the trial court erred in reversing the

Master’s recommendation that Wife’s share of any damages awarded in the

Enclave Lawsuit “be calculated only for that percentage of damages accrued

prior to December 31, 2012” rather than prior to December 31, 2010.

Husband’s Brief at 38.     Husband asserts that the Master’s choice of

December 31, 2012, as the date before which Wife was responsible for


                                   - 56 -
J-A16007-16
J-A16008-16


damages awarded in the Enclave Lawsuit was correct. Wife responds that

the Master made a typographical error in the date, and it should have been

December 31, 2010, as determined by the trial court. Wife’s Reply Brief at

29–30.

      We reject this issue based upon the trial court’s reasoning:

             I found the Master either misunderstood the time period
      covered by the lawsuit or, alternatively, there was a
      typographical error. The Enclave [L]awsuit ends with 2010. As
      Wife was held responsible for a percentage of any potential
      damages awarded, it follows that her liability would end at 2010.
      Additionally, the lots were distributed in 2011. It would be
      illogical for Wife’s liability for Husband’s lots to continue after the
      properties were distributed.

Trial Court Opinion, 1/29/16, at 10.

      Next, Husband submits that the trial erred on reconsideration of the

September 22, 2015 order by permitting Wife to request reimbursement for

counsel fees and costs incurred by her after January 31, 2015, in connection

with the Enclave Lawsuit, “effectively writing Wife a “blank” check to incur

counsel fees ad infinitum and ad absurdum.”             Husband’s Brief at 40.

Husband suggests Wife prematurely filed a petition for enforcement, thereby

prejudicing Husband. Id. at 40.

      This issue relates to the Master’s failure to address whether Wife could

seek additional fees incurred after January 31, 2015.         At the time of the

February 12, 2015 hearing, the Enclave Lawsuit remained pending.                N.T.,

2/12/15, at 67–68.      At that hearing, Wife presented her claim for fees



                                       - 57 -
J-A16007-16
J-A16008-16


incurred through January 31, 2015.            Id. at Wife’s Exhibits 20–21.

Attorney Nowak testified that although the trial had taken place in August,

2014, no decision had been made because the trial court desired testimony

from a court-appointed expert.      Id. at 67.    The March 4, 2015 Enclave

Master’s Report did not address whether Wife could seek additional fees

incurred after January 31, 2015. Given that the litigation continued, the trial

court did not abuse its discretion in reconsidering its prior dismissal of Wife’s

cross-exception, thereby permitting Wife to seek relief to recoup additional

fees, if necessary. The trial court stated as follows:

            Again, Husband brought Wife into the lawsuit. Until that
      lawsuit is concluded, Wife could very well incur valid legal fees,
      which     should     be    Husband’s     responsibility.       My
      decision . . . merely gives [Wife] a methodology to come into
      court should she need to enforce her rights. . . . Wife’s rights
      extend only to fees which arise in The Enclave litigation.

Trial Court Opinion, 1/29/16, at 11. Husband does not convince us that the

trial court’s conclusion on this issue was an abuse of discretion.

      Finally, Husband asserts that the trial court erred on reconsideration of

the September 22, 2015 order in reversing the Master’s recommendation

that Wife be allocated responsibility for thirty-five percent, rather than

twenty-five percent, of the damages assessed in the Enclave Lawsuit.

Husband’s Brief at 42.      Husband explained that in “the May 18, 2011

Master’s Report, the Master recommended on pages 11–12 that Wife be

responsible for 25% of the damages; however, in the recommendation



                                     - 58 -
J-A16007-16
J-A16008-16


section, on page 19, the Master stated that Wife shall be responsible for

35% of the damages.” Husband’s Brief at 42–43. Wife filed an exception to

this discrepancy, and the trial court corrected the mistake, concluding: “[I]t

was clear that [the Master] determined Wife should be responsible for 25%,

as she assigned Husband with 75%.        She then mistakenly typed 35%, a

mistake carried over to her March 4, 2015 Recommendation.             I simply

corrected that error.” Trial Court Opinion, 1/29/16, at 10.

      We have reviewed the record and concur with the trial court. Further,

we note multiple documents filed by Husband in which he himself asserted

that the Master had assessed Wife’s responsibility for damages at twenty-

five percent. See, e.g., Husband’s Cross-Exceptions to the Initial Master’s

Report, 9/27/11, at ¶ z. The trial court did not err in correcting this obvious

mistake.

      For all of these reasons, we conclude that the trial court did not err or

abuse its discretion in equitably distributing the marital estate, and we

remand on the discreet issues relating to the Coventry Estates shareholder

loan, the unexplained $48,500 attributed to Husband, and the reduction of

Wife’s attorney’s fees by $35,857 as explained herein.

      Decree affirmed in part; case remanded for proceedings consistent

with this Memorandum. Jurisdiction relinquished.

      Judge Olson joins the Memorandum.

      Judge Strassburger files a Concurring and Dissenting Memorandum.


                                    - 59 -
J-A16007-16
J-A16008-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/3/2016




                          - 60 -